Citation Nr: 9919613	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to February 
1969 and from October 1973 to February 1986.

This appeal arose from a November 1994 RO rating decision, 
which determined that new and material evidence to reopen a 
claim of service connection for a low back disorder had not 
been presented.

The veteran's claim of service connection for a low back 
disorder was initially denied by RO rating action of June 
1986.  Thereafter, the Board of Veterans' Appeals (Board) 
Decision of April 1987 again denied the veteran's claim of 
service connection for a low back disorder as no chronic low 
back disorder had been established.


FINDINGS OF FACT

1.  The evidence introduced into the record since the Board 
of Veterans' Appeals Decision of April 1987 bears directly 
and substantially upon the specific matter under 
consideration and is neither cumulative or redundant, or it 
is by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.

2.  The additional medical evidence added to the record since 
the Board's April 1987 Decision includes a private examiner's 
opinion that causally relates the veteran's current back 
disorder to service.





CONCLUSIONS OF LAW

1.  Evidence received since the Board's Decision of April 
1987 is new and material, and the claim of service connection 
for a back disorder is reopened.  38 U.S.C.A. §§5108, 7105 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 20.1105 
(1998). 

2.  The veteran's claim is plausible, and, is sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed determination by the RO is final and is not 
subject to revision on the same factual basis, unless a 
notice of disagreement (NOD) is filed within one year from 
the date of notification of the RO determination.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103.  Except as provided in 38 U.S.C.A. § 5108, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104 (West 1991).  
A prior final determination may be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. § 5108, 
7105(c) (West 1991); see also Person v. Brown, 5 Vet. App. 
449, 450 (1993) (failure to appeal an RO decision within the 
one-year period renders the decision final).  The Board does 
not have jurisdiction to consider a claim that is previously 
adjudicated unless new and material evidence is presented.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  "Moreover, 
once the Board finds that no such evidence has been offered, 
that is where the analysis must end."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1998).

Recent concurrent U.S. Court of Appeals for Veterans Claims 
(Court) opinions in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc) and Elkins v. West, 12 Vet. App. 209) (en banc), 
have held that a recent decision in the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (1998), required the replacement 
of the two-step Manio v. Derwinski, 1 Vet. App. 144, 145 
(1991), test with a three-step test.  Thus, under the new 
Elkins test, the Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  

In this case, the veteran provided sword testimony during a 
January 1999 Travel Board hearing, during which time the 
appellant and his representative stated that they would be 
able to provide medical evidence that establishes that 
treatment received during service for numerous complaints of 
low back pain is related to his current low back disability.

Thereafter, a private examiner submitted a March 1999 letter 
in support of the veteran's claim.  The examiner referenced 
his review of the veteran's service medical records that went 
back to 1974, and his review of treatment he provided to the 
veteran during March 1994.  At that time, the examiner 
diagnosed the veteran with spinal stenosis.  The examiner 
also referenced another private examiner's February 1994 
diagnosis of congenital spinal stenosis with neurogenic 
claudication.  The examiner concluded that the veteran's 
noted lower extremity complaints in service, including 
spasms, exacerbated by running or walking, did "sound like" 
what would be expected of a patient with lumbar stenosis.  He 
further noted that the veteran's condition was caused by 
repeated trauma/strain over a long period of time (on top of 
genetics).  He then expressed the opinion that, based on 
information from the 1970s and 1980s, he was confident that 
the veteran had this condition during service, even though it 
was not diagnosed.  The examiner concluded by stating the 
veteran's back condition was definitely aggravated by 
military service, particularly since the underlying back 
problem was never diagnosed during service.

Consistent with the applicable laws and regulations noted 
above, and based on a review of the record, the Board finds 
that the additional documentation submitted by the veteran is 
new and material to reopen the claim for service connection 
for a back disorder.  The Board further finds that the 
veteran's claim is plausible, and, is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  Such a claim need not be conclusive but only 
possible" in order to meet the burden established in the 
statute. Kandik v. Brown, 9 Vet. App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a low back 
disorder.



REMAND

The Board observes that private medical records reveal what 
has been diagnosed as spinal stenosis with neurogenic 
claudication.  Further, service medical records include 
numerous complaints of low back pain that had generally been 
diagnosed as acute and transitory.  However, service medical 
records, did not include notations or reference to a 
congenital back condition.    

Thus, there is a presumption that the veteran was in sound 
condition when he was accepted for service, and clear and 
unmistakable evidence that the disability manifested in 
service existed before service must be presented in order to 
rebut the presumption.  38 U.S.C.A. § §1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The United States Court of Appeals for Veterans 
Claims (Court) has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

While the evidence added to the record is sufficient to 
reopen the claim, the Board finds several important questions 
require clarification.  First, the opinion submitted in March 
1999 is not clear as to the diagnostic classification of the 
current disability.  There is reference to stenosis and 
neurogenic claudication as of 1994 and subsequent surgical 
treatment of L3-L4, L4-L5 laminectomy and left L4 disectomy.  
Second, the opinion refers to review of service records, but 
does not expressly refer to the initial post service VA 
examination in 1986.  That examination included radiographic 
evaluation that disclosed narrowing of the L5-S1 disc space 
"which may be secondary to degenerative disc disease," 
however, there was no mention of spinal stenosis.  The 
significance of this evaluation may or may not appear 
differently when seen in light of the complete history of the 
disability.  Third, the phrasing of the March 1999 opinion is 
ambiguous as to whether the physician believed a current back 
disability, which apparently stems from lumbar stenosis, 
originated in service, or whether there was back pathology 
that pre-existed service but was aggravated in service.  
Assuming the opinion can be read for the proposition that the 
basic underlying disability pre-existed service, it is not 
clear that the disorder increased in severity beyond the 
natural progress of the disorder as a result of service.  The 
Board finds that further development is warranted to clarify 
the diagnosis of the current disability, and to obtain an 
opinion as to the relationship of that disability to service, 
based upon a complete review of the record.

Accordingly, this case is REMANDED to the RO for the 
following development

1.  The RO should contact the veteran and 
request him to provide a complete list 
with the names and addresses of all VA or 
private physicians and/or medical 
facilities who provided him medical 
treatment in the post service period.  If 
in order, after securing appropriate 
releases from the veteran, attempts to 
secure complete copies of additionally 
identified records from any indicated VA 
physicians; private physicians and/or 
medical facilities should be undertaken.  
All records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records, which are 
ultimately not obtained, should be 
documented.  If private treatment is 
reported and the records are not 
obtained, the veteran should be informed 
and afforded an opportunity to submit the 
records.

2.  The RO should afford the veteran a VA 
examination by an appropriately qualified 
physician to determine the nature and 
extent of any current back pathology.  
The examiner should be provided with a 
copy of this remand and the veteran's 
entire claims folder, and should be 
requested to review the veteran's 
complete medical history in conjunction 
with the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should clearly 
identify all current low back disorder(s) 
and indicate the correct diagnosis of any 
back pathology found to be present.  The 
examiner should also describe the nature 
of each such disability, i.e., whether it 
is a congenital disease, congenital 
defect, or acquired in nature.  Finally, 
following the examination and review of 
the record, the physician should render 
an opinion as to the degree of medical 
probability, expressed in percentage 
terms if feasible, that each current back 
disability is causally related to 
service.  If the examiner concludes that 
the appellant has any back disability 
that obviously or manifestly pre-existed 
service, such as a congenital disability, 
the examiner should provide an opinion as 
to the degree of medical probability that 
such pre-existing disability increased in 
severity beyond the natural progress, if 
any, of the disability.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination do not include 
all test reports, special studies or the 
specific opinions requested, appropriate 
corrective action is to be implemented, 
including the return of the report to the 
physician.

4.  After completion of the above, the RO 
should readjudicate the claim of service 
connection for a back disorder on a de 
novo basis with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
pursuant to this remand.

5.  While this case is in remand status, 
the veteran and his representative are 
free to submit additional evidence and 
argument on the appealed issue.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

If the decision remains adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable period of 
time to respond.  Thereafter, in accordance with the current 
appellate procedures, the entire claims folder should be 
returned to the Board for completion of appellate review.

The purpose of this REMAND is to allow for additional 
development of the record and to ensure compliance with due 
process requirements. In so doing, the Board intimates no 
opinion as to the final outcome of this claim.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

